EXHIBIT 10.37
AMENDMENT TO THE EMPLOYMENT AGREEMENT
BY AND BETWEEN
ODYSSEY RE HOLDINGS CORP. AND MICHAEL G. WACEK
          Effective as of October 1, 2009, the Employment Agreement (together
with any amendments, the “Agreement”) dated as of April 1, 2008, as amended from
time to time, by and between ODYSSEY RE HOLDINGS CORP. (“Employer”), a holding
company, incorporated in the State of Delaware, and Michael G. Wacek
(“Executive”) is hereby amended as follows:
     1. The last sentence of Article I, Section 3(c)(ii) of the Agreement is
amended and restated in its entirety to read as follows:
“The foregoing subparagraph (b) shall not apply if the stock of Employer ceases
to be publicly traded (1) as a result of Employer having made a general
assignment for the benefit of creditors, been adjudicated as bankrupt or
insolvent, or having filed a voluntary petition in bankruptcy, a petition or
answer seeking an arrangement with creditors or to take advantage of any
insolvency law or having filed an answer admitting the material allegations of a
petition filed against Employer in bankruptcy or (2) following the consummation
of a transaction or series of transactions which results in Fairfax Financial
Holdings Limited or any of its subsidiaries acquiring direct or indirect
beneficial ownership of all or substantially all of the outstanding common stock
of Employer.
     2. All of the other provisions of the Agreement which are not modified
hereunder shall remain in full force and effect. This amendment to the Agreement
and the Agreement constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.
     3. This amendment may be executed in one or more counterparts, each of
which when executed shall be deemed an original but all of which together shall
constitute one and the same agreement.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employer and Executive have caused this Amendment to be
executed as of October 1, 2009.

                  ODYSSEY RE HOLDINGS CORP.    
 
           
 
  By:   /s/ Andrew Barnard    
 
           
 
      Name: Andrew Barnard    
 
      Title: Chief Executive Officer    
 
                AGREED AND ACCEPTED    
 
                EXECUTIVE    
 
           
 
      /s/ Michael G. Wacek                 Name: Michael G. Wacek    

2